DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary of Amendments
Claim 1 is amended.
Claims 2-40 have been previously presented.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: In regards to claim 1, though Muller(“Solid Simulation with Oriented Particles”) teaches a distance between ellipsoids utilized to resolve collisions (sec. 6.1 lines 2-12: “For an ellipsoid…A simple approximate way to resolve the collision is to use the ellipse’s radius in the direction of n for collision handling. As Fig. 2(b) shows, the collision is only resolved correctly if n is aligned with the principal axes of the ellipsoid. In Appendix A.1 we show how to compute the correct distance…“), Muller fails to teach forming a plurality of ellipsoids within a search radius of the ellipsoid different from the dimensions of the ellipsoid as recited in claim 1. The prior art also fails to teach the following limitations of claim 1: a plurality of ellipsoids formed from the plurality of particles, wherein dimensions and orientation of the ellipsoids of the plurality of ellipsoids each depend on a number and direction of neighboring ellipsoids within a search radius of the ellipsoid different from the dimensions of the ellipsoid; or (3) one or more splatted or rasterized surfaces formed from the plurality of ellipsoids; and receiving editorial inputs from the user via the user interface to modify attributes of the particles, or dimensions or orientations of the ellipsoids, while the at least a portion of the scene is displayed on the display. Therefore claims 1, 5-7, 12, 13 and 15-18 are allowable.
In regards to claims 2, 8 and 14 though Xenos(US 2011/0282641) teaches simulation of a plurality of particles (0082 lines 1-7:“The embodiments of the present invention also provide an optimized strategy for selecting particles to merge from the simulation. For each particle for which merging could be beneficial, the proposed method selects another particle nearby and merges the two particles…”), Xenos fails to teach a plurality of particles, wherein at least some particles of the plurality of particles each comprise a plurality of attributes; (2) a plurality of ellipsoids formed from the plurality of particles, wherein dimensions and orientation of at least some ellipsoids of the plurality of ellipsoids each depend on a number and direction of neighboring ellipsoids within a search radius of the ellipsoid; or 4820-8811-1862 v.1Page 2 of 12Application No. 17/184,402(3) one or more splatted or rasterized surfaces formed from the plurality of ellipsoids; and receiving editorial inputs from the user via the user interface to modify attributes of the at least some particles, or dimensions or orientations of the at least some ellipsoids, while the at least a portion of the scene is displayed on the display, wherein modifying attributes of the at least some particles comprises adjusting a voxel size or particle size of the at least some particles. Therefore, claims 2-4, 8-11, 14 and 19-40 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 04/28/22, with respect to claims 1-40 have been fully considered and are persuasive. Therefore, the 35 U.S.C. 103 rejection of claims 1, 5-7, 12, 13 and 15-18 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Said Broome whose telephone number is (571)272-2931. The examiner can normally be reached Monday - Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Said Broome/Primary Examiner, Art Unit 3649